Citation Nr: 0415579	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder, including as due to service-connected spinal 
meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had two periods of active service: from January 
19, 1970, to November 12, 1971, and from September 18, 1974, 
to March 20, 1975.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas, which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has sufficiently met the requirements of the 
Veterans Claims Assistance Act of 2000.

2.  An unappealed November 1997 rating decision declined to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder, including as due to 
service-connected spinal meningitis.

3.  Evidence associated with the claims folder since the 
November 1997 rating decision is not cumulative or redundant 
of evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim.

4.  Competent medical evidence of record indicates that the 
veteran's current low back disorder is directly related to 
his active service.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that declined to reopen 
the claim for entitlement to service connection for a low 
back disorder, including as due to service-connected spinal 
meningitis, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2003).

2.  Evidence associated with the claims folder since the 
November 1997 rating decision is new and material, and the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  A low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
generally applicable to the claim pending on appeal.    

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is satisfied that the RO has sufficiently met its 
required duties under the VCAA.  The Board first finds that 
the RO met its duties to notify in this case.  The veteran 
was provided adequate notice as to the evidence necessary to 
substantiate his claim, as well as the applicable laws and 
regulations, as indicated in a letter from the RO dated in 
April 2002, in the August 2002 rating decision, and in the 
March 2003 statement of the case.  The RO also attempted to 
inform the veteran of which evidence he was to provide to VA 
and which evidence the RO would attempt to obtain on his 
behalf, as noted in the correspondence dated in April 2002.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Second, the Board finds that the RO met its duty to assist by 
making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's available service medical records, 
private medical records, and VA treatment records.  The 
veteran was also afforded a new VA examination in July 2002.  
Furthermore, he was offered an opportunity to testify at a 
hearing on this appeal, which he originally accepted in April 
2003, but the record reflects that the veteran subsequently 
elected not to attend his scheduled hearing.  The Board 
therefore considers the veteran's request for a hearing to be 
withdrawn.  38 C.F.R. § 20.702(d) (2003).  Finally, the Board 
observes that as it has decided to reopen this claim and 
award a complete grant of the benefits sought on appeal, any 
perceived lack of compliance with the VCAA's requirements 
should not be considered prejudicial to the veteran.

Evaluation of New and Material Evidence to Reopen the Claim

As noted above, there has recently been a regulatory change 
regarding VA's definition of what constitutes "new and 
material evidence."  This change applies prospectively to 
all requests to reopen that are made on or after August 29, 
2001.  See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified 
at 38 C.F.R. § 3.156(a) (2003)].  Because the veteran filed 
his request to reopen this claim after that date (in December 
2001), this regulatory change is applicable here.

This claim was last denied in a November 1997 rating 
decision.  Although the veteran initially filed a notice of 
disagreement with this determination, he did not later 
perfect an appeal to the Board via the filing of a VA Form 9 
substantive appeal.  Accordingly, the RO's November 1997 
rating decision subsequently became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2003).
In December 2001, the veteran filed a request to reopen this 
claim.  In an August 2002 rating decision, the RO reopened 
the claim, but denied service connection on either a direct 
or secondary basis.  The veteran subsequently and timely 
appealed this matter to the Board.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In support of the veteran's request to reopen his claim, 
several new documents, mainly VA medical records, have been 
associated with the claims folder since the last final rating 
decision in November 1997.  These documents were not 
available to or evaluated by agency decisionmakers in the 
past.  Accordingly, the Board finds these documents to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.  

To that end, the Board has determined that, at the least, a 
July 2002 VA medical examination report is material to the 
veteran's claim.  Information contained in this report 
relates the veteran's current low back disorder to his active 
service.  The Board finds that this medical opinion 
constitutes material evidence relating to an unestablished 
fact necessary to substantiate the claim, namely, whether the 
veteran's current low back disorder is etiologically related 
to his active service.   Furthermore, this opinion is not 
cumulative or redundant of evidence previously of record, and 
certainly raises a reasonable possibility of substantiating 
the claim.  In the prior final determination on this matter, 
the medical evidence of record did not indicate that the 
veteran's low back disorder was related to active service.  
This July 2002 medical opinion, however, provides support for 
such a finding.  The Board therefore finds that new and 
material evidence has been received to support a reopening of 
the veteran's claim, and will proceed with a full review of 
this claim on its merits.  

Analysis of Service Connection for a Low Back Disorder

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be awarded where the evidence shows that a claimant had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2003).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2003).  Under VA law, 
service connection claims may be granted on a secondary basis 
if sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be: (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The Board has decided that service connection is warranted in 
this case, on a direct basis.  Accordingly, an analysis of 
the claim on a secondary basis (as related to service-
connected spinal meningitis) is not necessary here.

As for direct service connection, the Board observes that the 
veteran's service medical records reflect that the veteran 
entered active service with no recorded complaints, symptoms, 
treatment or diagnosis pertaining to a low back disorder.  
Complaints of low back pain, however, are thereafter 
documented in the available service medical records.  

The veteran reports that he continued to have low back pain 
right after leaving active service, and the Board finds that 
he is competent to report this information.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  (The veteran cannot 
offer a medical opinion as to causation and etiology, but he 
can provide statements as to his complaints and observable 
symptoms.)  Furthermore, there is a fairly consistent record 
of private and VA medical treatment pertaining to the 
veteran's complaints of low back pain, dated back to at least 
May 1979 (a little over four years after his departure from 
active service).

The veteran was afforded a VA spine examination in July 2002.  
In his report, the examiner indicated that he had reviewed 
the veteran's claims file, as well as electronic medical 
records available through VA's system.  The examiner noted 
the veteran's history of service first with the United States 
(U.S.) Marine Corps, and then as an infantryman with the U.S. 
Army.  After clinical evaluation, the examiner's diagnosis 
was degenerative disc disease, L4/L5 and L5/S1 with radicular 
symptoms to the right side of the lower extremity.  The 
examiner observed that although the veteran had a history of 
meningitis, there is no documentation of it leading to 
osteoarthritis.  He further opined, however, that it is as 
likely as not that the veteran's chronic low back pain could 
be an extension from his military service as an infantryman.

In light of the above, the Board finds that direct service 
connection for a current low back disorder is warranted here.  
The veteran's service medical records reflect back pain 
complaints, and these complaints are documented on a regular 
basis in medical records beginning only a few years after he 
left active service.  The Board also recognizes that the 
veteran's Form DD-214 for his period of service with the U.S. 
Army confirms his assignment as an infantryman.  There is 
also an uncontradicted, competent medical opinion of record 
relating a current diagnosis of degenerative disc disease to 
the veteran's active service as an infantryman.  Congress has 
created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim for service 
connection, on a direct basis, should prevail.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

The undersigned is fully aware that the available service 
medical records appear to contain only a single explicit 
reference to back difficulties.  It is, however, noteworthy 
that the rating decision of July 5, 1988, declared that the 
"SMR's show that vet complained of occasional backaches."  
In the final analysis, the representative's May 2003 argument 
tips the balance.  In emphasizing that the linkage to service 
was provided by a VA physician who did review the records and 
whose opinion was not countered by comparable expertise, the 
representative correctly set forth the legal consequences of 
such evidence.   His further point that the adverse opinion 
from the same physician was accepted without challenge is 
similarly telling.  This does not mean that the favorable 
evidence is by any means dispositive or beyond dispute.  
Nevertheless, the opinion definitely is not intrinsically 
incredible.  Under such circumstances, further development of 
the record very likely would impermissibly raise the 
veteran's burden under 38 U.S.C.A. § 5107.  Accordingly, 
essentially for the reasons outlined by the veteran's 
representative on May 28, 2003, service connection is 
probably in order.


ORDER

Service connection for a low back disorder, currently 
diagnosed as disc disease is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



